I concur with the majority opinion. A careful reading of M. S. A. 471.59 indicates that the execution of a joint agreement between the county and the city is not a condition precedent to the taking of any action at all. Certainly, the existence of such a joint agreement was not a prerequisite to the submission of the proposition to the voters for their approval or rejection. The actual wording of the first sentence of subd. 3 becomes significant in construing subd. 1. It reads:
"Subd. 3. The parties to such agreement may provide fordisbursements from public funds to carry out the purposes of the agreement." (Italics supplied.)
The agreement itself does not provide the funds, but only governs the manner in which the funds are to be spent. Obviously, there was here no vital reason why a joint agreement should have been made to govern the disbursement of funds before the funds were made available by a favorable vote of the people. If the vote of the electorate had been unfavorable, there would have been no occasion for the agreement or for the exercise of any common powers thereunder.